535 U.S. 1076
VERIZON MARYLAND INC.v.PUBLIC SERVICE COMMISSION OF MARYLAND ET AL.; andUNITED STATESv.PUBLIC SERVICE COMMISSION OF MARYLAND ET AL.
No. 00-1531.
No. 00-1711.
Supreme Court of the United States.
May 20, 2002.

1
C. A. 4th Cir. [Certiorari granted, 533 U. S. 928 and 534 U. S. 1072.] Motion of respondents MCI WORLDCOM, Inc., et al. for leave to file second supplemental brief after argument granted. Motion of petitioner Verizon Maryland Inc. for leave to file supplemental brief after argument granted. JUSTICE O'CONNOR took no part in the consideration or decision of these motions.